In the Supreme Court of Georgia



                                     Decided:    October 6, 2014


           S14Y1321.IN THE MATTER OF ASHLEY A. DAVIS.

      PER CURIAM.

      This disciplinary matter is before the Court pursuant to the petition for

voluntary surrender of license filed by Ashley A. Davis (State Bar No. 207475)

pursuant to Bar Rule 4-227 (b) prior to the issuance of a Formal Complaint. In

the petition, Davis, who has been a member of the State Bar of Georgia since

2003 but who is currently serving a 30-month suspension from the practice of

law with conditions on reinstatement based on an earlier drug conviction under

the First Offender Act, see In The Matter of Davis, 292 Ga. 897 (742 SE2d 734)

(2013), admits that on April 3, 2014, she pled guilty to and was convicted, under

her married name of Ashley Davis Grooms, in the Superior Court of Bartow

County of possession of methamphetamine and making a false statement, both

felonies.1 Davis admits that her convictions violate Rule 8.4 (a) (2) of the

      1
        Davis also admits that her first offender probation, which led to her
earlier suspension from the practice of law, was revoked on March 25, 2014,
and she was adjudicated guilty in Catoosa County and sentenced to three years
Georgia Rules of Professional Conduct and as a result she requests that this

Court accept the voluntary surrender of her license to practice law, which is

tantamount to disbarment. The Bar has responded, asserting its belief that it is

in the best interests of the Bar and the public for this Court to accept Davis’

petition.

      We have reviewed the record and agree to accept Davis’ petition for the

voluntary surrender of her license. Accordingly, the name of Ashley A. Davis

hereby is removed from the rolls of persons entitled to practice law in the State

of Georgia. Davis is reminded of her duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




in prison.
                                       2